296 U.S. 488 (1936)
HELVERING, COMMISSIONER OF INTERNAL REVENUE,
v.
McILVAINE ET AL., TRUSTEES.
No. 566.
Supreme Court of United States.
Argued December 17, 1935.
Decided January 6, 1936.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Mr. J. Louis Monarch, with whom Solicitor General Reed, Assistant Attorney General Wideman, and Mr. Sewall Key were on the brief, for petitioner.
Mr. Clay Judson for respondents.
*489 MR. CHIEF JUSTICE HUGHES delivered the opinion of the Court.
The question presented in this case is similar to that involved in United States Trust Co. v. Commissioner, decided this day, ante, p. 481. By amendments under a reserved power, the terms of an original trust created by John P. Wilson, in 1913, were altered with the intention of creating three separate trusts. The Board of Tax Appeals, upon findings supported by evidence, concluded that this purpose was accomplished and hence that there was no deficiency. 29 B.T.A. 304. The Circuit Court of Appeals affirmed the order of the Board. 78 F. (2d) 787. We granted certiorari because of the conflict with the decision of the Circuit Court of Appeals for the Second Circuit, in the case of the United States Trust Company, supra, 75 F. (2d) 973, and, for the reasons stated in our opinion in that case, the decree of the Circuit Court of Appeals is
Affirmed.